UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07626) Exact name of registrant as specified in charter:	Putnam Municipal Opportunities Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	May 1, 2014 – October 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Municipal Opportunities Trust Putnam MunicipalOpportunitiesTrust Semiannual report10 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Summary of dividend reinvestment plans 15 Trustee approval of management contract 17 Financial statements 22 Shareholder meeting results 50 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: The U.S. economic recovery has been steadily gaining momentum all year, thanks to positive developments in the key areas of employment, corporate earnings, consumer spending, and energy costs. With the U.S. midterm elections behind us, major stock market indexes achieved record highs in early November. In October, the nation’s unemployment rate dropped to the lowest level since July 2008. Moreover, third-quarter earnings left investors feeling more confident about equity values and the overall health of corporations. For fixed-income markets, the outlook is more muted. The U.S. Federal Reserve ended its record bond-buying stimulus program in October, and appears to be on track to raise short-term interest rates in mid-2015. While hardly booming, the U.S. economy has nevertheless emerged as a pillar of strength in the global economy. Meanwhile, the rest of the world may need to do more to nurture growth. Central banks in Europe, Japan, and China have recently augmented their stimulus policies, intending to shore up faltering recoveries. While risks have emerged, it is important to note that markets encountering adversity can still harbor investment potential. As we head into the new year, it may be an appropriate time for you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees December 12, 2014 Performance snapshot Annualized total return (%) comparison as of 10/31/14 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. *Returns for the six-month period are not annualized, but cumulative. 4     Municipal Opportunities Trust Interview with your fund’s portfolio manager Thalia Meehan, CFA What was the market environment like for municipal bonds during the six months ended October31, 2014? Against a backdrop of generally favorable market conditions, municipal bonds performed solidly, posting gains each month of the reporting period. Early in the period, the European Central Bank took unprecedented steps to reinvigorate the eurozone economy. Meanwhile, the Federal Reserve continued to scale back its stimulative bond-buying program while affirming its commitment to low interest rates. Investors also seemed reassured that Fed Chair Janet Yellen could keep inflation in check without having to increase the central bank’s benchmark interest rate during this transitional phase. Thus U.S. interest rates fell during much of the period despite improving economic data. In the final months of the period, the macroeconomic backdrop caused yields to move lower as geopolitical tensions in Ukraine, Iraq, and Gaza fed a flight-to-safety bid for fixed-income securities. Investor anxiety also rose in response to the Scottish independence vote, the possibility of heftier European sanctions against Russia, and weak growth in China. And while the U.S. economy was perceived as being fairly stable and interest rates were expected to remain low, investors became more cautious about the potential impact of the Fed raising interest rates in 2015. By October, changing views on global Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. Municipal Opportunities Trust     5 economic growth and central-bank policy generated high volatility in the U.S. stock market. However, in a memorable turnaround late in the month, U.S. stocks more than recouped their losses, helped in part by the Bank of Japan’s decision to increase its bond and asset purchases to stimulate growth in Japan and the Fed’s announcement to end its own bond-buying program. How did Putnam Municipal Opportunities Trust perform against this backdrop? For much of the reporting period, the macroeconomic backdrop and easy-money policies from central banks around the globe helped to keep interest rates low and to drive municipal bond prices higher. Furthermore, technical factors also lent price support to municipal bonds, as strong investor demand continued to surpass supply. For the six months ended October31, 2014, the fund delivered a solid return at net asset value that was more than double that of its benchmark, the Barclays Municipal Bond Index, but lagged the average return of its Lipper peer group. While the gap is closing, the supply of new municipal bond issuance remains lower than demand year over year. What is contributing to this trend? On a year-over-year basis through October2014, long-term municipal bond issuance is down about 6% from its level Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets (common and preferred shares) as of 10/31/14. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6     Municipal Opportunities Trust “Municipal bonds performed solidly, posting gains each month of the reporting period.” Thalia Meehan for the same period in 2013 [Source: Bond Buyer]. The declining volume of new long-term municipal bonds coming to market is due in part to state and local governments undertaking fewer projects while turning their fiscal attention toward funding employee pensions and other fixed costs in their budgets. This more modest level of supply has not kept pace with the solid demand from traditional tax-sensitive retail investors. In addition, crossover buyers and hedge fund investors appear to have also been drawn to the competitive yields and attractive relative value offered by this asset class rather than by its tax benefit. Consequently, while the municipal market was plagued by mutual fund outflows in 2013, we have seen positive inflows to tax-free mutual funds thus far in 2014. Tax-free high-yield and intermediate-term bond funds have been primary beneficiaries of this strong demand. With interest rates still low and fundamental credit quality stable, there has been greater investor appetite for yields offered by the relatively riskier municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. Portfolio allocation by state Top ten state allocations are shown as a percentage of the fund’s net assets (common and preferred shares) as of 10/31/14. Investments in Puerto Rico represented 0.5% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the differing treatment of interest accruals, the floating rate portion of tender option bonds, derivative securities, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Municipal Opportunities Trust     7 Some isolated credit situations continue to make headlines, but would you say that the creditworthiness of the municipal bond market remains strong? Overall, the fundamental credit outlook for municipal bonds remains solid, in our opinion. For calendar year 2013, bankruptcy filings represented 0.07% of the $3.6 trillion municipal bond market — well below the long-term average of 7.55% for global corporate bonds, according to Moody’s [U.S. Municipal Bond Defaults and Recoveries, 1970–2013 (May2014)]. The default rate has remained low in 2014 to date, and we don’t believe defaults will increase meaningfully in the near future. Of course, there are outliers, such as Detroit and Puerto Rico, that have garnered much media attention, but for the most part, these are isolated credit situations, in our view. How was the fund positioned during the reporting period? We maintained our defensive bias in the portfolio because we believed that the municipal bond market’s attractive returns thus far in 2014 could be attributed primarily to a combination of lower rates and strong market technicals. We kept the fund’s duration positioning, or interest-rate sensitivity, below that of its Lipper peer group. This included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures given the risk of interest rates moving higher. We also believed carrying a slightly higher-than-average cash balance afforded the fund greater flexibility to purchase attractively valued bonds even in a rising-rate environment. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects. While we believed that conditions were improving at the state and local levels, we continued to underweight local G.O. [general obligation] bonds relative to the benchmark. These securities rely on the taxing power of the Comparison of top sector weightings This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets (common and preferred shares). Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Municipal Opportunities Trust issuer and the health of the local economy to make payments. Relative to the benchmark, the fund retained an overweight exposure to municipal bonds rated A and Baa. In terms of sectors, we favored transportation, higher education, essential service utilities, industrial, and continuing-care retirement community bonds in the portfolio relative to the fund’s Lipper peer group. Overall, this credit positioning contributed positively to performance. Our shorter-duration interest-rate positioning was one of the largest detractors for relative performance versus our peers, as interest rates moved lower during the period. Underweight exposures to Puerto Rico bonds also dampened results as compared to the fund’s Lipper peer group. However, we plan to maintain our underweight exposure to issuers in the Commonwealth given our negative credit outlook for Puerto Rico. Finally, our underweight to non-rated bonds versus our Lipper peers was a headwind for performance, as demand for high-yield municipal bonds helped push prices higher. What factors are likely to influence the performance of municipal bonds in the coming months? While the impact of the November midterm elections and the potential for tax reform will be on the minds of investors, we believe the most significant driver of municipal bond returns in the coming months will be the Fed’s interest-rate policy. The central bank’s decision to begin increasing its benchmark federal funds rate from near zero is expected to depend on the pace of the U.S. recovery and further improvement in the labor market. Most observers anticipate that the Fed will begin raising interest rates sometime in mid-2015. Thus, we believe future performance of municipal bonds will be highly influenced by movements in U.S. Treasuries. It has become more challenging to find attractively valued municipal bonds given ABOUT LEVERAGE How does the fund use leverage, and why? Leverage generally involves borrowing funds or raising additional capital (e.g., by issuing debt securities or preferred stock) and investing the proceeds with the expectation of producing a return that exceeds the cost of borrowing or of the additional capital. Unlike open-end funds, closed-end funds, such as your fund, are permitted to engage in leverage by raising additional capital. Preferred share leverage is your fund’s primary source of leverage. We also use tender option bonds as a supplemental source of leverage. Importantly, the purpose of leverage is to seek to enhance returns for the fund’s common shareholders. Leverage generally offers opportunities for increased investment yield and also amplifies common shareholders’ exposure to the effects of gains and losses in the fund’s investment portfolio. Are there risks associated with the use of leverage? We believe common shareholders generally have been well served by the fund’s use of leverage in recent years. However, the use of leverage presents certain risks for common shareholders. Because, as noted previously, leverage amplifies gains and losses, the net asset value of the common shares and the returns earned by common shareholders are generally more volatile in a leveraged fund than in a fund that does not use leverage. In addition, if the borrowing costs (which are typically based on short-term interest rates) associated with leverage rise, the costs of leverage will increase, most likely reducing the returns earned by common shareholders. We consider these risks and may adjust the fund’s investment exposures, taking into account leverage and other factors, as appropriate under market conditions. Municipal Opportunities Trust     9 the run-up in prices thus far in 2014. We see our fundamental credit research as key to finding relative value in the municipal market and providing income and return potential going forward. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. IN THE NEWS Republicans claimed victory over Democrats in the midterm elections, shifting the balance of power in Congress and reigniting the debate for fundamental tax reform. According to the Congressional Budget Office, federal tax revenues are forecasted to increase by 49% to $4.85 trillion over the next decade. While both sides of the aisle have issued preliminary tax reform legislation, the need for greater bipartisan discourse and compromise is clear. Most Republicans want significant income tax breaks. U.S. Representative Dave Camp (R-Michigan), chairman of the House Ways and Means Committee, drafted legislation that, in combination with higher wages due to a stronger economy, could potentially save a middle-class family of four $1,300 per year, based on calculations using data provided by the bipartisan Joint Committee on Taxation. President Obama’s fiscal 2015 $3.9 trillion budget includes a proposal that would cap the amount of tax-exempt interest for municipal bondholders earning higher incomes. While both proposals could reduce investor demand for municipal bonds, it is worth noting that similar proposals in recent years have not been enacted. 10     Municipal Opportunities Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 10/31/14 NAV Market price Barclays Municipal Bond Index Lipper General & Insured Municipal Debt Funds (leveraged closed-end) category average* Annualaverage (life of fund) (5/28/93) 6.33% 5.64% 5.51% 6.36% 10 years 80.26  73.69  58.39  84.30  Annualaverage 6.07  5.68  4.71  6.28  5 years 53.26  47.90  29.22  55.78  Annualaverage 8.91  8.14  5.26  9.24  3 years 29.47  21.09  15.53  30.97  Annualaverage 8.99  6.59  4.93  9.39  1 year 16.12  15.60  7.82  17.38  6 months 7.21  5.14  3.59  7.38  Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/14, there were 76, 76, 71, 70, 67, and 39 funds, respectively, in this Lipper category. Performance is shown net of expenses. Municipal Opportunities Trust     11 Fund price and distribution information For the six-month period ended 10/31/14 Distributions Number 6 Income 1 $0.3570 Capital gains 2 — Total $0.3570 Distributions — Preferred shares Series B(3,417 shares) Series C(3,737 shares) Income 1 $13.34 $13.34 Capital gains 2 — — Total $13.34 $13.34 Share value NAV Market price 4/30/14 $12.73 $11.61 10/31/14 13.28 11.84 Current rate (end of period) NAV Market price Current dividend rate 3 5.38% 6.03% Taxable equivalent 4 9.51 10.65 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 43.40% federal tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/14 NAV Market price Annualaverage (life of fund) (5/28/93) 6.29% 5.58% 10 years 80.21  70.28  Annualaverage 6.07  5.47  5 years 47.04  40.17  Annualaverage 8.02  6.99  3 years 27.28  19.53  Annualaverage 8.37  6.13  1 year 15.51  13.96  6 months 7.88  6.10  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12     Municipal Opportunities Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Municipal Opportunities Trust     13 Other information for shareholders Important notice regarding share repurchase program In September 2014, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2014, up to 10% of the fund’s common shares outstanding as of October 7, 2014. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2014, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14     Municipal Opportunities Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent Municipal Opportunities Trust     15 distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16     Municipal Opportunities Trust Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and Municipal Opportunities Trust     17 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. The Trustees also considered that the fund’s shareholders most recently approved the fund’s current fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, 18     Municipal Opportunities Trust your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s Municipal Opportunities Trust     19 ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper General & Insured Municipal Debt Funds (leveraged closed-end)) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2013, there were 75, 72 and 69 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 20     Municipal Opportunities Trust Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. Municipal Opportunities Trust     21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22     Municipal Opportunities Trust The fund’s portfolio 10/31/14 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. SGI Syncora Guarantee, Inc. U.S. Govt. Coll. U.S. Government Collateralized MUNICIPAL BONDS AND NOTES (139.9%)* Rating** Principalamount Value Alabama (0.6%) Jefferson Cnty., Swr. Rev. Bonds, Ser. D, 6 1/2s, 10/1/53 BBB– $2,000,000 $2,245,100 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 5.8s, 5/1/34 Baa2 750,000 860,453 3,105,553 Arizona (3.1%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29F D/P 3,025,000 9,042 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa1 1,500,000 1,606,860 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 2,125,000 2,263,083 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 2,400,000 2,822,879 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 1,000,000 1,084,320 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, 5s, 7/1/29 AA+ 500,000 599,975 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa1 800,000 804,928 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 1,550,000 1,551,674 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 500,000 565,785 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5 1/2s, 12/1/29 A– 1,350,000 1,646,324 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, 6 1/2s, 7/1/39 Baa2 1,000,000 1,168,970 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5s, 8/1/32 A– 2,065,000 2,315,030 16,438,870 California (29.4%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/32 BBB+/F 550,000 609,246 ABC Unified School Dist. G.O. Bonds, Ser. B, FGIC, zero%, 8/1/20 Aa3 1,500,000 1,330,530 Municipal Opportunities Trust     23 MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value California cont. Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F-1, 5s, 4/1/39 (Prerefunded 4/1/18) AA $2,500,000 $2,863,850 (Toll Bridge), Ser. S-4, 5s, 4/1/33 A1 1,200,000 1,373,268 Burbank, Unified School Dist. G.O. Bonds (Election of 1997), Ser. C, NATL, FGIC, zero%, 8/1/23 AA– 1,000,000 755,780 CA Edl. Fac. Auth. Rev. Bonds (Claremont Graduate U.), Ser. A, 5s, 3/1/42 Baa1 2,000,000 2,074,400 (U. of the Pacific), 5s, 11/1/21 A2 1,500,000 1,566,195 (Loyola-Marymount U.), NATL, zero%, 10/1/21 A2 1,300,000 1,087,606 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.) Ser. E, 4.8s, 8/1/37 A– 5,000,000 5,020,700 Ser. K, 4 5/8s, 8/1/26 A– 2,500,000 2,536,724 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa1 1,800,000 1,849,176 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5s, 10/1/42 Baa1 500,000 535,585 CA Poll. Control Fin. Auth. Solid Waste Disp. FRB (Waste Management, Inc.), Ser. C, 5 1/8s, 11/1/23 A– 850,000 885,496 CA Poll. Control Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Cap. Corp.), 5 1/4s, 8/1/40 A– 1,000,000 1,077,020 CA State G.O. Bonds 6 1/2s, 4/1/33 Aa3 12,000,000 14,671,440 5 1/2s, 3/1/40 Aa3 7,450,000 8,537,029 5s, 4/1/42 Aa3 4,000,000 4,454,520 5s, 10/1/29 Aa3 3,000,000 3,474,510 CA State Muni. Fin. Auth Mobile Home Park Rev. Bonds (Caritas Affordable Hsg., Inc.), 5 1/4s, 8/15/39 BBB 400,000 439,768 CA State Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.1s, 6/1/40 A 3,500,000 3,703,035 (Pacific Gas & Electric Corp.), Class D, FGIC, 4 3/4s, 12/1/23 A3 2,500,000 2,678,000 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A1 1,000,000 1,236,250 Ser. A-1, 6s, 3/1/35 A1 1,600,000 1,901,072 (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/32 A1 1,575,000 1,755,936 (Capital Projects), Ser. A, 5s, 4/1/29 A1 2,000,000 2,293,820 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB+ 2,575,000 2,582,081 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 2,000,000 2,182,600 (Sutter Hlth.), Ser. A, 5s, 11/15/43 Aa3 2,485,000 2,573,615 Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02, 5.05s, 9/2/35 BB+/P 770,000 770,785 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas), Ser. B, 5s, 12/1/27 Aa2 1,915,000 2,052,708 24     Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value California cont. Foothill-De Anza, Cmnty. College Dist. G.O. Bonds, Ser. C, 5s, 8/1/40 Aaa $2,250,000 $2,509,538 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A 6s, 1/15/53 BBB– 1,500,000 1,732,544 zero%, 1/1/28 (Escrowed to maturity) Aaa 10,000,000 7,045,300 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-2, 5.3s, 6/1/37 B3 1,000,000 803,670 Ser. A-1, 5s, 6/1/33 B3 100,000 81,899 (Enhanced Asset), Ser. A, 5s, 6/1/30 A1 500,000 572,235 (Enhanced Asset), Ser. A, 5s, 6/1/29 A1 1,400,000 1,622,852 Univ. of CA Rev. Bonds, Ser. AF, 5s, 5/15/36T AA 9,000,000 10,344,735 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.) Ser. D, 5s, 5/15/40 AA 3,500,000 3,997,630 5s, 5/15/30 AA 1,000,000 1,141,410 Los Angeles, Regl. Arpt. Impt. Corp. Lease Rev. Bonds (Laxfuel Corp.), 4 1/2s, 1/1/27 A 600,000 645,138 M-S-R Energy Auth. Rev. Bonds, Ser. B, 6 1/2s, 11/1/39 A– 3,000,000 4,124,969 Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5 3/4s, 8/10/18 AAA 6,000,000 6,679,860 North Natomas, Cmnty. Fac. Special Tax Bonds (Dist. No. 4), Ser. E, 5s, 9/1/30 BBB+ 1,250,000 1,392,200 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2012), 6 5/8s, 8/1/38 BBB/P 500,000 603,375 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (91 Express Lanes), 5s, 8/15/30 AA– 635,000 730,758 Port of Oakland, Rev. Bonds (Sr. Lien), Ser. P, 5s, 5/1/26 A+ 4,000,000 4,611,199 Redwood City, Elementary School Dist. G.O. Bonds, FGIC, NATL, zero%, 8/1/21 AA– 1,990,000 1,647,780 Sacramento Cnty., Arpt. Syst. Rev. Bonds, 5s, 7/1/40 A 1,350,000 1,486,485 Sacramento, Special Tax Bonds (North Natomas Cmnty. Fac.), Ser. 97-01, 5s, 9/1/20 BBB–/P 1,195,000 1,195,705 Sacramento, Special Tax Rev. Bonds (North Natomas Cmnty. Fac.), Ser. 97-01 5s, 9/1/29 BBB–/P 1,180,000 1,180,307 5s, 9/1/18 BBB–/P 1,030,000 1,030,670 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox) 5s, 3/1/42 A2 2,110,000 2,263,819 5s, 3/1/20 A2 500,000 586,390 San Bernardino Cnty., COP (Med. Ctr. Fin.), Ser. A, NATL, 6 1/2s, 8/1/17 AA– 2,425,000 2,639,200 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. A, 5s, 7/1/40 A2 3,750,000 4,106,663 Municipal Opportunities Trust     25 MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value California cont. San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C zero%, 7/1/40 Aa3 $5,000,000 $1,628,750 zero%, 7/1/38 Aa3 5,000,000 1,806,600 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, 5s, 5/1/28 A1 575,000 661,181 San Juan, Unified School Dist. G.O. Bonds, AGM, zero%, 8/1/19 Aa2 1,000,000 921,610 Stockton, Pub. Wtr. Fin. Auth. Rev. Bonds (Delta Wtr. Supply), Ser. A, 6 1/4s, 10/1/40 A– 875,000 1,032,018 Sunnyvale, Cmnty. Fac. Dist. Special Tax Rev. Bonds, 7.65s, 8/1/21 B+/P 450,000 450,788 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 7/8s, 1/1/29 AA– 1,585,000 1,876,672 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 AA– 4,000,000 4,315,840 156,342,535 Colorado (1.2%) CO Hsg. & Fin. Auth. Rev. Bonds (Single Family Mtge.), Ser. A-3, Class III, 5 1/4s, 5/1/33 A2 355,000 355,000 CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 325,000 335,325 (Evangelical Lutheran Good Samaritan Society), 5 5/8s, 6/1/43 A3 600,000 678,516 (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/33 A3 1,650,000 1,806,452 (Evangelical Lutheran), 5s, 6/1/29 A3 850,000 888,854 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. A, 5 1/2s, 11/15/31 A2 950,000 1,100,756 E-ub. Hwy. Auth. Rev. Bonds, Ser. C1, NATL, 5 1/2s, 9/1/24 AA– 1,250,000 1,298,563 6,463,466 Delaware (0.4%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 1,100,000 1,241,889 DE State Hsg. Auth. Rev. Bonds (Single Family Mtge.), Ser. B, zero%, 1/1/40 A3 4,450,000 899,390 2,141,279 District of Columbia (1.5%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 BBB+ 3,000,000 3,480,600 DC U. Rev. Bonds (Gallaudet U.), 5 1/2s, 4/1/34 A+ 1,000,000 1,110,810 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (First Sr. Lien), Ser. A, 5s, 10/1/39 A2 2,000,000 2,165,019 (Metrorail), Ser. A, zero%, 10/1/37 Baa1 3,700,000 1,215,339 7,971,768 Florida (4.9%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 3,000,000 3,522,780 Escambia Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/26 Baa2 2,500,000 2,501,750 26     Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Florida cont. FL State Board of Ed. G.O. Bonds (Capital Outlay 2011), Ser. F, 5s, 6/1/30 AAA $1,000,000 $1,158,510 FL State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 10/1/31 A2 1,700,000 1,896,758 Jacksonville, Port Auth. Rev. Bonds, 5s, 11/1/38 A2 600,000 640,260 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 340,000 353,828 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 2,500,000 2,668,624 Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/40 Aa3 1,500,000 1,650,975 Miami-Dade Cnty., Aviation Rev. Bonds (Miami Intl. Arpt.), Ser. A-1, 5 3/8s, 10/1/41 A2 3,000,000 3,321,269 Ser. A, 5s, 10/1/29 A2 1,000,000 1,123,340 5s, 10/1/28 A2 500,000 569,495 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A3 1,000,000 1,067,320 Orange Cnty., Hlth. Facs. Auth. Rev. Bonds (Presbyterian Retirement Cmntys.), 5s, 8/1/34 A–/F 1,350,000 1,467,018 Orlando & Orange Cnty., Expressway Auth. Rev. Bonds, AGM, 5s, 7/1/25 AA 500,000 595,025 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 1,000,000 1,107,830 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 Aa3 1,500,000 1,603,065 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Allocation Bonds, Ser. A-1, 5s, 3/1/30 BBB+ 360,000 396,896 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 CCC/P 400,000 401,408 26,046,151 Georgia (3.8%) Atlanta, Arpt. Rev. Bonds (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5s, 1/1/35 Aa3 1,250,000 1,407,325 Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds 5s, 1/1/34 A1 1,550,000 1,771,170 5s, 1/1/33 A1 1,500,000 1,720,455 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 Aa3 4,500,000 5,347,260 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 1,350,000 1,489,738 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. B, 5 1/4s, 2/15/45 AA– 6,500,000 7,010,965 Marietta, Dev. Auth. Rev. Bonds (U. Fac. — Life U., Inc.), 7s, 6/15/39 Ba3 1,400,000 1,470,616 20,217,529 Guam (0.1%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/30 AA 300,000 344,901 344,901 Municipal Opportunities Trust     27 MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Illinois (12.3%) Chicago, G.O. Bonds, Ser. A 5s, 1/1/36 A+ $3,000,000 $3,046,050 5s, 1/1/34 A+ 1,250,000 1,278,500 Chicago, Motor Fuel Tax Rev. Bonds, 5s, 1/1/29 AA+ 500,000 548,845 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A2 4,000,000 4,650,520 Ser. C, 5 3/8s, 1/1/39 A2 1,250,000 1,393,388 Ser. C, 5 1/4s, 1/1/28 A2 1,320,000 1,488,590 Ser. C, 5 1/4s, 1/1/27 A2 2,125,000 2,433,804 (Passenger Fac. Charge), Ser. B, 5s, 1/1/24 A2 2,500,000 2,866,525 Chicago, Trans. Auth. Sales Tax Rev. Bonds, 5 1/4s, 12/1/49 AA 3,000,000 3,420,450 Chicago, Waste Wtr. Transmission Rev. Bonds (2nd Lien), 5s, 1/1/39 AA– 1,835,000 2,017,252 Ser. A, NATL, zero%, 1/1/24 AA 1,600,000 1,141,728 Chicago, Wtr. Wks Rev. Bonds (2nd Lien), 5s, 11/1/39 AA– 1,725,000 1,909,316 Cicero, G.O. Bonds, Ser. A, AGM, 5s, 1/1/21 AA 2,000,000 2,294,620 IL Fin. Auth. Rev. Bonds (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB– 2,500,000 2,885,300 (IL Rush U. Med. Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,425,000 1,624,372 (IL Rush U. Med. Ctr.), Ser. D, 6 5/8s, 11/1/39 A2 1,490,000 1,698,466 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 3,000,000 3,249,420 (Alexian), Ser. A, AGM, 5 1/4s, 1/1/22 A2 3,775,000 4,154,576 IL State G.O. Bonds 5 1/4s, 2/1/30 A3 1,000,000 1,101,380 5s, 3/1/34 A3 750,000 797,648 IL State Fin. Auth. Rev. Bonds (U. of Chicago), Ser. A, 5s, 10/1/33 Aa2 3,000,000 3,522,030 IL State Sports Fac. Auth. Rev. Bonds, AGM, 5 1/4s, 6/15/32 AA 250,000 281,955 Kendall & Kane Cntys., Cmnty. United School Dist. G.O. Bonds (No. 115 Yorkville), NATL, FGIC, zero%, 1/1/21 Aa3 1,075,000 913,073 Lake Cnty., Cmnty. Construction School Dist. G.O. Bonds (No. 073 Hawthorn), NATL, FGIC zero%, 12/1/21 AA+ 1,805,000 1,522,626 zero%, 12/1/21 (Escrowed to maturity) AA+ 145,000 127,741 zero%, 12/1/20 AA+ 1,495,000 1,320,862 zero%, 12/1/20 (Escrowed to maturity) AA+ 155,000 141,213 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero%, 12/15/30 AAA 15,000,000 7,605,900 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 4,150,000 4,852,471 Southern IL U. Rev. Bonds (Hsg. & Auxiliary), Ser. A, NATL, zero%, 4/1/25 AA– 1,870,000 1,225,841 65,514,462 28     Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Indiana (2.3%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 A3 $180,000 $215,944 IN State Fin. Auth. Rev. Bonds (U.S. Steel Corp.), 6s, 12/1/26 BB– 500,000 553,700 (BHI Sr. Living), 5 3/4s, 11/15/41 BBB+/F 1,000,000 1,102,420 (I-69 Dev. Partners, LLC), 5 1/4s, 9/1/40 BBB– 1,500,000 1,629,375 (Duke Energy Ind.), Ser. C, 4.95s, 10/1/40 Aa3 4,000,000 4,294,680 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa1 1,375,000 1,510,396 NATL, 5.6s, 11/1/16 AA– 1,550,000 1,670,885 U. Southern IN Rev. Bonds (Student Fee), Ser. J, AGO, 5 3/4s, 10/1/28 AA 1,000,000 1,166,230 12,143,630 Kentucky (0.6%) KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 1,000,000 1,153,750 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U., Inc.), Ser. A, 6s, 5/1/38 Baa3 290,000 313,615 Louisville, Regl. Arpt. Auth. Syst. Rev. Bonds, Ser. A 5s, 7/1/32 A+ 1,030,000 1,168,257 5s, 7/1/31 A+ 385,000 438,384 3,074,006 Maryland (0.2%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 650,000 771,375 MD State Indl. Dev. Fin. Auth. Rev. Bonds (Synagro-Baltimore), Ser. A, 5 1/2s, 12/1/15 BBB+/F 500,000 510,845 1,282,220 Massachusetts (7.3%) MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A+ 2,500,000 2,692,500 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 575,000 682,370 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/26 B–/P 960,369 776,535 (Milford Regl. Med. Ctr. Oblig. Group), Ser. F, 5 3/4s, 7/15/43 Baa3 500,000 557,855 (Loomis Cmntys.), Ser. A, 5 3/4s, 1/1/28 BBB– 1,100,000 1,233,584 (Carleton-Willard Village), 5 5/8s, 12/1/30 A– 750,000 812,940 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 51,190 39,884 (Berklee College of Music), 5 1/4s, 10/1/41 A2 2,000,000 2,229,860 (Emerson College), Ser. A, 5s, 1/1/40 Baa1 4,000,000 4,247,640 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 254,614 1,245 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton), Ser. 1, 5 3/4s, 12/1/42 (Prerefunded 5/1/19) BBB+ 1,500,000 1,808,325 (Dominion Energy Brayton Point), 5s, 2/1/36 (Prerefunded 8/1/16) BBB+ 1,000,000 1,075,630 Municipal Opportunities Trust     29 MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Massachusetts cont. MA State Edl. Fin. Auth. Rev. Bonds (Ed. Loan Issue 1), 5s, 1/1/27 AA $800,000 $880,928 (Edl. Loan — Issue I), 4 3/8s, 1/1/32 AA 1,220,000 1,249,622 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 B+ 1,500,000 1,503,195 (Quincy Med. Ctr.), Ser. A, 6 1/4s, 1/15/28 (In default) † D/P 407,632 41 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 1,175,000 1,297,165 (Springfield College), 5 5/8s, 10/15/40 Baa1 550,000 603,152 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/26 AA– 700,000 780,927 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 3,250,000 3,612,310 MA State Hsg. Fin. Agcy. Rev. Bonds Ser. C, 5.35s, 12/1/42 Aa3 1,500,000 1,583,340 Ser. 171, 4s, 12/1/44 Aa2 500,000 551,240 Ser. SF-169, 4s, 12/1/44 Aa2 1,000,000 1,093,790 Ser. 162, FNMA Coll, FHLMC Coll., 2 3/4s, 12/1/41 Aa2 720,000 739,944 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 2,855,000 3,103,471 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 2,500,000 2,869,475 5s, 7/1/41 A1 2,590,000 2,910,279 38,937,247 Michigan (6.6%) Detroit, G.O. Bonds, Ser. A-1, AMBAC, 5 1/4s, 4/1/24 Caa3 1,435,000 1,354,080 Detroit, City School Dist. G.O. Bonds, Ser. A, AGM, 6s, 5/1/29 Aa2 1,000,000 1,175,200 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 1,425,000 1,554,062 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 500,000 542,685 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/31 A2 2,445,000 2,778,596 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,765,000 1,983,260 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 1,900,000 2,085,250 MI State Fin. Auth. Rev. Bonds Ser. H-1, 5s, 10/1/39 AA– 1,575,000 1,750,361 (Local Govt. Program Detroit Wtr. & Swr.), Ser. D4, 5s, 7/1/34 BBB+ 100,000 107,939 (Detroit Wtr. & Swr.), Ser. C-6, 5s, 7/1/33 BBB+ 850,000 923,160 (Revolving Fund-Clean Water), 5s, 10/1/31 AAA 1,500,000 1,754,550 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 2,500,000 2,884,525 (Henry Ford Hlth.), 5 3/4s, 11/15/39 A3 2,000,000 2,225,280 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 4,500,000 4,643,910 (Sparrow Hosp.), 5s, 11/15/31 A1 1,350,000 1,421,577 30     Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Michigan cont. MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. D, 3.95s, 10/1/37 AA $1,050,000 $1,055,334 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Evangelical Homes of MI) 5 1/2s, 6/1/47 BB+/F 675,000 693,461 5 1/4s, 6/1/32 BB+/F 320,000 328,224 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 1,650,000 2,020,524 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B– 575,000 488,739 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa2 750,000 785,873 Wayne Cnty., Arpt. Auth. Rev. Bonds, Ser. A, 5s, 12/1/21 A2 2,000,000 2,302,640 34,859,230 Minnesota (1.9%) Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, 5s, 1/1/32 A 500,000 575,200 MN State Res. Hsg. Fin. Agcy. Rev. Bonds, Ser. A, 4s, 7/1/38 Aa1 865,000 946,483 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 995,000 1,065,108 St. Cloud, Hlth. Care Rev. Bonds (Centracare Hlth. Syst.), Ser. A, 5 1/8s, 5/1/30 A1 2,550,000 2,870,433 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A2 3,500,000 3,682,035 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 BBB– 1,150,000 1,197,277 10,336,536 Mississippi (1.3%) MS Bus. Fin. Corp. Rev. Bonds (Syst. Energy Resources, Inc.), 5 7/8s, 4/1/22 BBB 2,330,000 2,331,258 MS Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 2,250,000 2,408,378 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 Baa2 2,000,000 2,291,380 7,031,016 Nebraska (1.0%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 A– 3,000,000 3,418,530 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 AA–/F 925,000 1,023,836 NE Pub. Pwr. Dist. Rev. Bonds, Ser. A, 5s, 1/1/39 A1 750,000 836,205 5,278,571 Nevada (7.5%) Clark Cnty., Ltd. Tax Bonds, 5s, 6/1/33T AA 28,285,000 31,490,232 Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5s, 7/1/33 A1 1,565,000 1,790,344 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Summerlin No. 151), 5s, 8/1/25 BB–/P 2,005,000 1,816,169 Clark Cnty., Indl. Dev. Rev. Bonds (Southwest Gas Corp.), Ser. A, AMBAC, 5 1/4s, 7/1/34 A3 3,000,000 3,000,000 Municipal Opportunities Trust     31 MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Nevada cont. Henderson, G.O. Bonds (Ltd. Tax -Swr.), NATL, FGIC, 5s, 6/1/29 (Prerefunded 12/1/14) Aa2 $1,000,000 $1,003,510 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BB+/P 575,000 594,406 39,694,661 New Jersey (6.1%) NJ State Econ. Dev. Auth. Rev. Bonds (NYNJ Link Borrower, LLC), 5 3/8s, 1/1/43 BBB– 500,000 549,830 5s, 6/15/26 Baa1 500,000 562,510 (Middlesex Wtr. Co., Inc.), Ser. A, 5s, 10/1/23 A 1,000,000 1,166,310 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7s, 10/1/39 A1 3,900,000 4,395,885 Ser. B, 5.6s, 11/1/34 A1 500,000 563,450 NJ State Edl. Fac. Auth. Rev. Bonds (Fairleigh Dickinson), Ser. C, 6s, 7/1/20 BBB/F 1,500,000 1,503,900 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/37 Baa2 1,000,000 1,054,360 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/27 Baa2 500,000 539,245 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. 1A, 5s, 12/1/22 Aa2 2,500,000 2,836,875 NJ State Hlth. Care Facs. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 Baa3 2,750,000 3,055,278 (St. Peter’s U. Hosp.), 5 3/4s, 7/1/37 Ba1 1,500,000 1,536,540 (Holy Name Hosp.), 5s, 7/1/36 Baa2 5,000,000 5,145,300 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, zero%, 12/15/30 A2 10,000,000 4,897,700 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 4 3/4s, 6/1/34 B2 3,000,000 2,242,350 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 2,300,000 2,512,520 32,562,053 New Mexico (0.3%) Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5s, 5/15/42 BBB– 1,460,000 1,480,090 1,480,090 New York (9.5%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, 6 7/8s, 7/1/40 B/P 320,000 335,514 Metro. Trans. Auth. Rev. Bonds, Ser. D 5s, 11/15/36 AA– 2,000,000 2,247,700 5s, 11/15/29 AA– 3,000,000 3,511,500 NY City, Indl. Dev. Agcy. Special Fac. FRB (American Airlines — JFK Intl. Arpt.), 7 5/8s, 8/1/25 B+/P 2,000,000 2,202,420 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (British Airways PLC), 5 1/4s, 12/1/32 BB 700,000 701,764 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, 5s, 6/15/31T AA+ 10,000,000 11,539,116 32     Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value New York cont. NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, Ser. GG, 5s, 6/15/43 AA+ $2,000,000 $2,209,160 NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6s, 6/1/43 A3 1,500,000 1,502,085 NY State Dorm Auth. Rev. Bonds, Ser. A, 5s, 3/15/43 AAA 4,000,000 4,562,160 NY State Dorm. Auth. Lease Rev. Bonds (State U. Dorm Fac.), Ser. A, 5s, 7/1/35 Aa2 1,000,000 1,137,260 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 1,800,000 1,907,712 NY State Dorm. Auth. Rev. Bonds, Ser. C, 5s, 3/15/31T AAA 4,750,000 5,727,024 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A2 6,000,000 6,018,540 NY State, Dorm. Auth. Rev. Bonds (School Dists. Fin. Program), Ser. H, 5s, 10/1/21 Aa3 650,000 775,639 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term. — 6), NATL, 5.9s, 12/1/17 AA– 6,000,000 6,018,300 50,395,894 North Carolina (0.8%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6 3/4s, 1/1/24 A– 1,000,000 1,188,470 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 805,000 888,140 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 1,000,000 1,017,960 NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A, 5s, 1/1/30 A2 800,000 902,384 3,996,954 Ohio (7.2%) American Muni. Pwr. — Ohio, Inc. Rev. Bonds (Prairie State Energy Campus), Ser. A, 5 1/4s, 2/15/43 A1 1,000,000 1,086,320 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-3, 6 1/4s, 6/1/37 B3 2,225,000 1,857,208 Ser. A-2, 5 7/8s, 6/1/30 B3 1,450,000 1,191,683 Ser. A-2, 5 3/4s, 6/1/34 B3 4,325,000 3,434,958 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/15/46 A– 2,500,000 2,544,350 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A, 6s, 7/1/35 BBB– 1,125,000 1,241,618 Hickory Chase Cmnty. Auth. Rev. Bonds (Infrastructure Impt.), 7s, 12/1/38F CCC/P 644,000 77,216 JobsOhio Beverage Syst. Rev. Bonds (Statewide Sr. Lien Liquor Profits), Ser. A, 5s, 1/1/38 AA 2,000,000 2,244,320 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 A3 3,100,000 3,443,697 OH State Air Quality Dev. Auth. FRB (Columbus Southern Pwr. Co.), Ser. B, 5.8s, 12/1/38 Baa1 2,000,000 2,189,140 Municipal Opportunities Trust     33 MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Ohio cont. OH State Air Quality Dev. Auth., Poll. Control Mandatory Put Bonds (5/1/20) (FirstEnergy Nuclear), Ser. C, 3.95s, 11/1/32 Baa3 $950,000 $997,320 OH State Higher Edl. Fac. Comm. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 (Prerefunded 1/15/15) A 3,000,000 3,038,880 (Kenyon College), 5s, 7/1/44 A1 5,000,000 5,381,600 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5 1/4s, 2/15/33 A1 225,000 261,140 (Infrastructure), Ser. A-1, 5 1/4s, 2/15/32 A1 950,000 1,106,361 5s, 2/15/48 A1 1,250,000 1,365,800 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 4,660,000 5,137,370 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds, 5 3/4s, 12/1/32 BB/P 625,000 649,488 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group) 5s, 7/1/33 A 500,000 559,240 5s, 7/1/32 A 250,000 280,490 38,088,199 Oregon (0.9%) Keizer, Special Assmt. Bonds (Keizer Station), Ser. A, 5.2s, 6/1/31 A1 2,060,000 2,133,130 Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza), Ser. A, 5 1/4s, 12/1/26 BBB/F 1,040,000 1,077,523 OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 1,250,000 1,447,100 4,657,753 Pennsylvania (5.8%) Allegheny Cnty., G.O. Bonds, Ser. C-69, 5s, 12/1/25 AA– 1,000,000 1,167,380 Allentown, Neighborhood Impt. Zone Dev. Auth. Rev. Bonds, Ser. A 5s, 5/1/35 Baa2 400,000 432,668 5s, 5/1/32 Baa2 1,350,000 1,467,558 Bucks Cnty., Indl. Dev. Auth. Rev. Bonds (US Steel Corp.), 6 3/4s, 6/1/26 BB– 1,000,000 1,178,690 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes), Ser. A, 5s, 1/1/17 BBB+/F 830,000 835,395 Delaware River Joint Toll Bridge Comm. Rev. Bonds, Ser. A, 5s, 7/1/21 A2 600,000 702,660 Delaware River Port Auth. PA & NJ Rev. Bonds Ser. D, 5s, 1/1/40 A 1,200,000 1,300,080 5s, 1/1/31 A 2,500,000 2,888,950 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB 725,000 767,768 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 1,105,120 Lancaster, Higher Ed. Auth. College Rev. Bonds (Franklin & Marshall College), 5s, 4/15/29 AA– 1,000,000 1,094,820 34     Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Pennsylvania cont. Northampton Cnty., Hosp. Auth. Rev. Bonds (St. Luke’s Hosp. — Bethlehem), Ser. A, 5 1/2s, 8/15/40 A3 $1,250,000 $1,357,038 PA Econ. Dev. Fin. Auth. Exempt Fac. Rev. Bonds (Amtrak), Ser. A, 5s, 11/1/32 A1 1,000,000 1,097,170 PA State Higher Edl. Fac. Auth. Rev. Bonds (Gwynedd Mercy College), Ser. KK1, 5 3/8s, 5/1/42 BBB 500,000 535,095 (St. Joseph’s U.), Ser. A, 5s, 11/1/40 A– 3,000,000 3,209,430 (Philadelphia U.), 5s, 6/1/30 Baa2 2,250,000 2,396,790 (Philadelphia U.), 5s, 6/1/22 Baa2 860,000 937,710 PA State Pub. School Bldg. Auth. Rev. Bonds (Northampton Co. Area Cmnty. College), 5s, 6/15/32 AA 2,030,000 2,254,762 PA State Tpk. Comm. Rev. Bonds Ser. A, 5s, 12/1/38 A1 1,000,000 1,124,570 zero%, 12/1/34 A2 1,925,000 1,480,652 PA State, Higher Edl. Facs. Auth. Rev. Bonds (Temple U.), Ser. 1, 5s, 4/1/26 Aa3 750,000 868,883 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Hosp.-Graduate Hlth. Sys.), Ser. A, 6 1/4s, 7/1/13 (In default) *** † D/P 1,402,141 14 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA 1,225,000 1,333,670 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A 6 1/2s, 1/1/38 Baa3 550,000 594,583 5s, 1/1/27 Baa3 650,000 708,988 30,840,444 Puerto Rico (0.7%) Cmnwlth. of PR, G.O. Bonds, Ser. A 5 1/2s, 7/1/39 BB 1,000,000 700,040 5 1/8s, 7/1/37 BB 1,000,000 684,840 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A 5 3/8s, 8/1/39 BBB– 1,500,000 1,116,750 AMBAC, zero%, 8/1/47 BBB 8,500,000 985,745 3,487,375 Rhode Island (—%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 6 1/4s, 6/1/42 Ba1 200,000 200,038 200,038 South Carolina (1.3%) SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5 3/4s, 12/1/43 AA– 3,000,000 3,536,040 Ser. A, 5 1/2s, 12/1/54 AA– 3,000,000 3,395,670 6,931,710 Tennessee (0.7%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 3,450,000 3,915,405 3,915,405 Municipal Opportunities Trust     35 MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Texas (15.0%) Alliance, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 4.85s, 4/1/21 Baa1 $3,250,000 $3,359,330 Brazos River Harbor Naval Dist. Env. (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 400,000 446,991 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 2,850,000 3,103,080 Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 1/1/33 Baa2 425,000 467,024 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 4,000,000 4,302,720 Dallas, Area Rapid Transit Rev. Bonds (Sr. Lien), 5s, 12/1/33T AA+ 26,000,000 29,138,940 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5 1/4s, 11/1/30 A+ 3,000,000 3,426,750 Grand Parkway Trans. Corp. Rev. Bonds (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 AA+ 1,400,000 1,522,570 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of Greater Houston), Ser. A, 5s, 6/1/33 Baa3 800,000 864,184 Houston, Util. Syst. Rev. Bonds, Ser. A, 5s, 11/15/33 AA 1,500,000 1,730,384 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa2 1,750,000 1,880,883 Lower CO River Auth. Rev. Bonds, U.S. Govt. Coll. 5 3/4s, 5/15/37 (Prerefunded 5/15/15) A1 2,135,000 2,198,280 5 3/4s, 5/15/37 (Prerefunded 5/15/15) AAA/P 50,000 51,482 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 1,500,000 1,615,590 New Hope, Cultural Ed. Facs. Fin. Corp. Rev. Bonds (Collegiate Hsg.-College Station I, LLC), AGM, 5s, 4/1/46 AA 2,100,000 2,275,181 North TX, Thruway Auth. Rev. Bonds, Ser. B, zero%, 9/1/43 AA+ 2,000,000 396,840 North TX, Tollway Auth. Rev. Bonds Ser. A, 6s, 1/1/25 A2 1,300,000 1,467,583 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 2,000,000 2,223,000 Ser. D, AGO, zero%, 1/1/28 AA 7,800,000 4,809,168 North TX, Tollway Auth. stepped-coupon Rev. Bonds (1st Tier), Ser. I, stepped-coupon zero% (6 1/2s, 1/1/15), 1/1/43 †† A2 4,000,000 4,900,880 Red River, Hlth. Retirement Facs. Dev. Corp. Rev. Bonds (Sears Methodist Retirement Syst. Oblig. Group) Ser. B, 6.15s, 11/15/49 (In default) † D/P 282,000 106,244 Ser. A, 5.45s, 11/15/38 (In default) † D/P 814,000 306,675 Sam Rayburn, Muni. Pwr. Agcy. Rev. Bonds, 5s, 10/1/21 BBB+ 500,000 593,455 36     Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (139.9%)* cont. Rating** Principalamount Value Texas cont. Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– $1,100,000 $1,142,327 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5s, 12/15/15 A– 3,000,000 3,130,860 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/28 A3 1,500,000 1,655,400 TX State Trans. Comm. Tpk. Syst. Rev. Bonds (1st Tier), Ser. A, 5s, 8/15/41 A– 2,500,000 2,700,225 79,816,046 Utah (0.3%) Salt Lake City, Hosp. Rev. Bonds, AMBAC, 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,500,000 1,504,290 1,504,290 Virginia (0.5%) Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 2,100,000 2,470,692 2,470,692 Washington (1.8%) WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5s, 6/1/28T AA+ 5,000,000 5,857,047 Tobacco Settlement Auth. of WA Rev. Bonds, 5 1/4s, 6/1/32 A– 2,125,000 2,377,300 WA State Hlth. Care Fac. Auth. Rev. Bonds (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 Baa3 1,200,000 1,428,432 9,662,779 West Virginia (0.9%) Harrison Cnty., Cmnty. Solid Waste Disp. Rev. Bonds (Allegheny Energy), Ser. D, 5 1/2s, 10/15/37 Baa3 3,450,000 3,545,979 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B+/P 935,000 975,850 4,521,829 Wisconsin (1.3%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB 350,000 389,067 WI Dept. of Trans. Rev. Bonds, Ser. 1, 5s, 7/1/31 AA+ 1,225,000 1,414,067 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,500,000 3,002,275 WI State Hlth. & Edl. Facs. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,500,000 1,771,530 (Three Pillars Sr. Living), 5s, 8/15/33 A–/F 430,000 474,939 7,051,878 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 2,000,000 2,236,280 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds Ser. A, 5 1/2s, 1/1/33 A2 950,000 1,054,244 (Pwr. Supply), Ser. A, 5 1/2s, 1/1/28 A2 1,000,000 1,115,270 4,405,794 TOTAL INVESTMENTS Total investments (cost $675,310,984) $743,212,854 Municipal Opportunities Trust     37 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $531,295,492. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. *** Security is in default of principal and interest. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). T Underlying security in a tender option bond transaction. The security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $52,276,806 to cover tender option bonds. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets (applicable to common shares outstanding)): Utilities 23.8% Transportation 23.2 Health care 22.8 Tax bonds 13.0 Local debt 12.6 Education 12.3 State debt 11.3 38     Municipal Opportunities Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $743,126,596 $86,258 Totals by level $— $743,126,596 $86,258 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust     39 Statement of assets and liabilities 10/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $675,310,984) $743,212,854 Cash 1,030,381 Interest and other receivables 10,525,981 Receivable for investments sold 2,070,510 Prepaid assets 30,542 Total assets 756,870,268 LIABILITIES Payable for shares of the fund repurchased 1,066,873 Payable for compensation of Manager (Note 2) 1,011,609 Payable for custodian fees (Note 2) 4,747 Payable for investor servicing fees (Note 2) 44,545 Payable for Trustee compensation and expenses (Note 2) 235,088 Payable for administrative services (Note 2) 1,444 Payable for floating rate notes issued (Note 1) 41,820,288 Distributions payable to shareholders 2,394,257 Distributions payable to preferred shareholders (Note 1) 931 Preferred share remarketing agent fees 50,674 Other accrued expenses 94,320 Total liabilities 46,724,776 Series B remarketed preferred shares: (3,417 shares authorized and issued at $25,000 per share) (Note 4) 85,425,000 Series C remarketed preferred shares: (3,737 shares authorized and issued at $25,000 per share) (Note 4) 93,425,000 Net assets $531,295,492 REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $494,905,915 Undistributed net investment income (Note 1) 2,061,898 Accumulated net realized loss on investments (Note 1) (33,574,191) Net unrealized appreciation of investments 67,901,870 Total — Representing net assets applicable to common shares outstanding $531,295,492 COMPUTATION OF NET ASSET VALUE Net asset value per common share ($531,295,492 divided by 39,993,038 shares) $13.28 The accompanying notes are an integral part of these financial statements. 40     Municipal Opportunities Trust Statement of operations Six months ended 10/31/14 (Unaudited) INTEREST INCOME $17,402,658 EXPENSES Compensation of Manager (Note 2) $2,002,965 Investor servicing fees (Note 2) 133,144 Custodian fees (Note 2) 7,160 Trustee compensation and expenses (Note 2) 11,511 Administrative services (Note 2) 4,963 Interest and fees expense (Note 1) 123,151 Preferred share remarketing agent fees 137,118 Other 168,926 Total expenses 2,588,938 Net expenses 2,588,938 Net investment income 14,813,720 Net realized loss on investments (Notes 1 and 3) (109,383) Net unrealized appreciation of investments during the period 21,062,699 Net gain on investments 20,953,316 Net increase in net assets resulting from operations $35,767,036 DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income — From tax exempt net investment income (95,444) Net increase in net assets resulting from operations (applicable to common shareholders) $35,671,592 The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust     41 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 10/31/14* Year ended 4/30/14 Operations: Net investment income $14,813,720 $30,664,049 Net realized loss on investments (109,383) (9,027,789) Net unrealized appreciation (depreciation) of investments 21,062,699 (30,373,813) Net increase (decrease) in net assets resulting from operations 35,767,036 (8,737,553) DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income — (3,826) From tax exempt net investment income (95,444) (218,009) Net increase (decrease) in net assets resulting from operations (applicable to common shareholders) 35,671,592 (8,959,388) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income — (262,927) From tax exempt net investment income (14,577,524) (28,844,639) Decrease from capital shares repurchased (Note 5) (13,519,500) (18,854,753) Total increase (decrease) in net assets 7,574,568 (56,921,707) NET ASSETS Beginning of period 523,720,924 580,642,631 End of period (including undistributed net investment income of $2,061,898 and $1,921,146, respectively) $531,295,492 $523,720,924 NUMBER OF FUND SHARES Common shares outstanding at beginning of period 41,142,204 42,883,756 Shares repurchased (Note 5) (1,149,166) (1,740,918) Retirement of shares held by the fund — (634) Common shares outstanding at end of period 39,993,038 41,142,204 Remarketed preferred shares outstanding at beginning and end of period 7,154 7,154 *  Unaudited. The accompanying notes are an integral part of these financial statements. 42     Municipal Opportunities Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 10/31/14 4/30/14 4/30/13 4/30/12 4/30/11 4/30/10 Net asset value, beginning of period (common shares) $12.73 $13.54 $12.97 $11.26 $11.99 $10.47 Investment operations: Net investment incomea .36 .73 .73 .80 .79 .81 Net realized and unrealized gain (loss) on investments .51 (.88) .56 1.72 (.70) 1.51 Total from investment operations .87 (.15) 1.29 2.52 .09 2.32 Distributions to preferred shareholders: From net investment income —f (.01) (.01) (.01) (.02) (.02) Total from investment operations (applicable to common shareholders) .87 (.16) 1.28 2.51 .07 2.30 Distributions to common shareholders: From net investment income (.36) (.70) (.71) (.80) (.80) (.78) Total distributions (.36) (.70) (.71) (.80) (.80) (.78) Increase from shares repurchased .04 .05 — Net asset value, end of period (common shares) $13.28 $12.73 $13.54 $12.97 $11.26 $11.99 Market price, end of period (common shares) $11.84 $11.61 $12.66 $12.70 $10.77 $11.43 Total return at market price (%) (common shares)b 5.14 * (2.40) 5.22 26.00 1.02 26.10 RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares)(in thousands) $531,295 $523,721 $580,643 $556,120 $482,534 $514,093 Ratio of expenses to average net assets (including interest expense) (%) c,d,e .49 * .99 .94 .99 1.31 1.08 Ratio of net investment income to average net assets (%)d 2.76 * 5.89 5.40 6.46 6.57 6.91 Portfolio turnover (%) 5 * 11 13 21 16 23 The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust     43 Financial highlights (Continued) * Not annualized. ** Unaudited. a  Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b  Total return assumes dividend reinvestment. c  Includes amounts paid through expense offset arrangements, if any (Note 2). d  Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. e  Includes interest and fee expense associated with borrowings which amounted to: % October 31, 2014 0.02% April 30, 2014 0.05 April 30, 2013 0.05 April 30, 2012 0.05 April 30, 2011 0.06 April 30, 2010 0.06 f  Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 44     Municipal Opportunities Trust Notes to financial statements 10/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2014 through October 31, 2014. Putnam Municipal Opportunities Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. The fund intends to achieve its objective by investing in a portfolio of investment-grade and some below investment-grade municipal bonds selected by Putnam Management. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. The fund uses leverage, which involves risk and may increase the volatility of the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their Municipal Opportunities Trust     45 notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $94,097,233 were held by the TOB trust and served as collateral for $41,820,288 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $12,897 for these investments based on an average interest rate of 0.06%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2014, the fund had a capital loss carryover of $32,970,777 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,872,910 $6,531,519 $8,404,429 * 1,511,726 N/A 1,511,726 1,511,726 884,324 N/A 884,324 884,324 16,106,777 N/A 16,106,777 16,106,777 4,848,013 N/A 4,848,013 4,848,013 1,215,508 N/A 1,215,508 1,215,508 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $718,877 of certain losses recognized during the period from November 1, 2013 to April 30, 2014 to its fiscal year ending April 30, 2015. The aggregate identified cost on a tax basis is $675,086,137, resulting in gross unrealized appreciation and depreciation of $72,265,816 and $4,139,099, respectively, or net unrealized appreciation of $68,126,717. Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares on October 31, 2014 was 0.077% and 0.082% for Series B and Series C remarketed preferred shares, respectively. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the “maximum dividend rate,” pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, equals 110% of the higher of the 30-day “AA” composite commercial paper rate and the taxable equivalent of the short-term municipal bond rate. 46     Municipal Opportunities Trust The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares, plus accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on the average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.55% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.65% of the first $500 million of average weekly net assets, 0.55% of the next $500 million of average weekly net assets, 0.50% of the next $500 million of average weekly net assets, 0.45% of the next $5 billion of average weekly net assets, 0.425% of the next $5 billion of average weekly net assets, 0.405% of the next $5 billion of average weekly net assets, 0.39% of the next $5 billion of average weekly net assets, and 0.38% of any excess thereafter If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management fees rate under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $306, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Municipal Opportunities Trust     47 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $40,298,603 $49,316,889 U.S. government securities (Long-term) — — Total $40,298,603 $49,316,889 Note 4: Preferred shares The Series B (3,417) and C (3,737) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $25,000 per share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At the period end, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2014, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 1,149,166 common shares for an aggregate purchase price of $13,519,500, which reflects a weighted-average discount from net asset value per share of 10.65% At the close of the reporting period, Putnam Investments, LLC owned approximately 766 shares of the fund (0.002% of the fund’s shares outstanding), valued at $10,172 based on net asset value. 48     Municipal Opportunities Trust Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Municipal Opportunities Trust     49 Shareholder meeting results (Unaudited) June 24, 2014 meeting At the meeting a proposal to authorize the Trustees to amend and restate the fund’s Agreement and Declaration of Trust to revise the quorum requirement for shareholder meetings, with respect to which the April 25, 2014 meeting had been adjourned, was approved as follows: Votesfor Votesagainst Abstentions 20,784,887 6,010,885 732,693 At the meeting, a proposal to authorize the Trustees to amend and restate the fund’s Agreement and Declaration of Trust to make other changes, with respect to which the April 25, 2014 meeting had been adjourned, was approved as follows: Votesfor Votesagainst Abstentions 22,511,000 4,072,407 945,057 All tabulations are rounded to the nearest whole number. 50     Municipal Opportunities Trust Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan,Minnesota, New Jersey, New York, Ohio,and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. †Not available in all states. Municipal Opportunities Trust     51 Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — fourinvestment portfolios that spread yourmoney across a variety of stocks, bonds, andmoney market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds —portfolios with managed allocations tostocks, bonds, and money marketinvestments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios withadjusting allocations to stocks, bonds, andmoney market instruments, becoming moreconservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 52     Municipal Opportunities Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant’s identified portfolio managers included in the registrant’s report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** May 1 – May 31, 2014	— — — 3,330,099 June 1 – June 30, 2014	— — — 3,330,099 July 1 – July 31, 2014	151,351	$11.67	151,351	3,178,748 August 1 – August 31, 2014	292,930	$11.75	292,930	2,885,818 September 1 – September 30, 2014	288,147	$11.68	288,147	2,597,671 October 1 – October 7, 2014	— — — 2,597,671 October 8 – October 31, 2014	416,738	$11.87	416,738	3,624,239 *
